Exhibit 10.13

 

 

AMENDMENT TO SUBLEASE

 

THIS AMENDMENT TO SUBLEASE (this “Amendment”) is made and entered into as of the
28th day of December, 2011 by and between TRANSWITCH CORPORATION, a Delaware
corporation, having an office at 3 Enterprise Drive, Shelton, Connecticut 06484
(hereinafter referred to as “Sublandlord”) and SIKORSKY AIRCRAFT CORPORATION, a
Delaware corporation, having an office at 6900 Main Street, P.O. Box 9729, Mail
Stop 427A, Stratford, Connecticut 06615 (hereinafter referred to as
“Subtenant”).

 

WITNESSETH:

 

WHEREAS, on February 24, 2009, Subtenant and Sublandlord entered into a Sublease
(the “Sublease”) for 92,880 square feet of space located on the sixth, seventh
and eighth floors (the “Premises”) in the building known as 6 Corporate Drive
(formerly known as 4 Enterprise Drive), Shelton, as more particularly described
in the Sublease;

 

WHEREAS, the parties hereto desire to amend and extend the term of the Sublease
as set forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.Extension of Term; Rent. Provided that on the date Extended Term (as defined
below) commences, (i) the Sublease shall not have been terminated, and (ii)
Subtenant shall not be in default thereunder beyond any applicable cure periods,
the Sublandlord and the Subtenant agree that the Sublease is hereby extended for
a period commencing on the Initial Expiration Date (as defined in the Sublease)
and ending May 31, 2017 (the “Extended Term”). During the Extended Term,
Subtenant shall pay to Sublandlord Base Rent at the rate of $119,970 per month,
plus Subtenant and shall continue to pay Additional Sub-Rent in accordance with
Paragraph 6 and Tenant Electricity charges in accordance with Paragraph 7 of the
Sublease.

 

2.Modification of Sublease; Indemnity. Sublandlord and Subtenant agree that
Section 20 of the Sublease is hereby deleted in its entirety, because the
conditions set forth therein have not been satisfied. Subtenant hereby
represents, covenants and warrants that: (i) USI Real Estate Brokerage Services,
Inc. (“USRI”) does not represent Subtenant in connection with this Amendment,
the Sublease or the renewal and/or extension of the Sublease as provided herein
and (ii) Subtenant has dealt with no broker other than Cushman & Wakefield, Inc.
(“C&W”) in connection with this Amendment, the Sublease and/or the renewal
and/or extension of the Sublease as provided herein. Subtenant hereby further
covenants and agrees that it has not and will not to deal with or hire any
broker other than C&W in connection with this Amendment, the Sublease and/or any
renewal or extension of the Sublease.

 

Subtenant agrees to indemnify, defend and hold Sublandlord harmless from and
against any and al1 1iabilities, damages, costs and expenses (including
reasonable attorneys’ fees and legal expenses) which Sublandlord may suffer or
incur relating to or arising, directly or indirectly, out of any (i) breach by
Subtenant of any representation, covenant or warranty of Subtenant set forth
herein, (ii) resulting from a breach of Subtenant’s obligations under this
Amendment, or (iii) any claim by USRI for any fee, commission or compensation
whatsoever, or (iv) any claim by any broker, finder, person or entity,
(excepting C&W, which has entered into an agreement with Sublandlord and/or
USRI, for which Sublandlord is entitled to indemnification under subsection
(iii)), claiming to have been engaged by or has an agreement with Subtenant for
any commission, reimbursement, fee, payment, remuneration or compensation
arising out of the Sublease, this Amendment or any extension and/or renewal of
the Sublease. Sublandlord shall promptly notify Subtenant of any claim made
against it for any claim under this Paragraph 2. Subtenant shall have the right
to undertake, conduct and control, through counsel of its own choosing, the
defense and settlement of any such claim, so long as such settlement does not
impose any obligations on Sublandlord, except for any obligations to which
Sublandlord has consented in writing. Sublandlord shall have the right to be
represented by counsel of its own choosing, but at its own expense. So long as
Subtenant is contesting any such claim in good faith, Sublandlord shall not pay
or settle any claim.

 

 
 

 

 

3.Commission. Sublandlord and Subtenant hereby represent each to the other that
no brokers, agents or finders were involved in negotiating or consummating this
Amendment on behalf of Subtenant except for C&W, whose commission shall be paid
by Sublandlord. Sublandlord hereby agrees to pay a commission (the “Commission”)
in accordance with a separate written agreement between Sublandlord and C&W of
even date herewith. If Sublandlord fails to pay the Commission due to C&W as
provided therein, then Subtenant shall pay such amount to C&W and Subtenant
shall be entitled to an abatement of rent for the amount so paid.

 

4.Repayment of Commission. In the event the Sublease terminates with or without
cause prior to the Initial Expiration Date, Subtenant shall promptly repay to
Sublandlord any portion of the Commission which had already been paid to C&W by
Sublandlord.

 

5.Continuing Obligations. Except as modified by this Amendment, the rights and
obligations of Sublandlord and Subtenant under the Sublease and all terms and
conditions of the Sublease shall remain in full force and effect and Sublandlord
and Subtenant hereby ratify and confirm the Sublease as previously and herein
amended. No covenant or condition of the Sublease shall be deemed waived by any
action or inaction in the past.

 

6.Successors. This Amendment shall be binding upon the heirs, executors,
administrators, successors and assigns of the Sublandlord and the Subtenant.

 

IN WITNESS WHEREOF, the parties hereto set their hands as an instrument under
seal on the day and year first written above.

 

 

Sublandlord: Subtenant: TRANSSWITCH CORPORATION SIKORSKY AIRCRAFT CORPORATION  
      By: /s/ Robert A. Bosi By: /s/ Stephen Forino   Name: Robert A. Bosi  
Stephen Forino, President of United   Title: VP-CPO   Technologies Realty, Inc.
Authorized agent

 

